DETAILED ACTION
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II in the reply filed on March 12, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “the article the first embroidered region is comprised of thread” which does not make sense.  The examiner believes that “the article” should be deleted.  
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manz et al. (US 20160286898) in view of Berend et al. (US 20130312284) (both cited by Applicant).
Regarding claim 8, Manz describes a method of making an article, comprising: embroidering a thread to a backing layer (carrier layer 4) to form a first embroidered region of an embroidered assembly (embroidered to carrier layer, para. 0121); removing the backing layer from the embroidered assembly (dissolving the carrier layer, para. 0120); and forming the article from the embroidered assembly (upper 3 attached to sole plate, para. 0158). 
Manz does not explicitly describe laying down a tape segment; embroidering the thread and the tape segment to the backing layer to form a second embroidered region of the embroidered assembly.

Berend describes a similar article of footwear that includes tape segments (reinforcing material 190) in the footwear that are used for the same purposes (such as reinforcement) as described in Manz.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Manz to include the application of sewn tape members as depicted in Berend in order to provide additional strength, durability, support and stability in select areas of the footwear (Berend, para. 0051).  
Regarding claim 9, the method of Manz as modified includes wherein the article the first embroidered region is comprised of thread arranged in a self-supporting embroidered structure (backing layer removed thereby comprising shoe upper 3 with no backing layer, para. 0120).  
Regarding claim 10, the method of Manz as modified includes wherein removing the backing layer comprises dissolving the backing layer (described as dissolving, para. 0120).  
Regarding claim 11, the method of Manz as modified wherein laying down the tape segment comprises controlling a tape feed assembly (additional components can be arranged via a robot, para. 0144, and reinforcing elements can be arranged by machine and fully-automatically, para. 0145).  

Manz does describe utilizing a knit thermoplastic textile placed in areas requiring reinforcement (para. 0217) and describes that the lace eyelets could be formed subsequently to forming the embroidered region (para. 0150).
In related art, Berend describes utilizing a reinforcement strip 150 along the periphery of the upper (see Figs. 1-2, para. 0052).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the article of Manz to locate a knit thermoplastic reinforcement in the area of the reinforcement strip 150 of Berend in order to provide additional reinforcement at the area of eyelets so that the laces do not destroy the upper during use. 
Regarding claim 13, the method of Manz as modified includes wherein the non- embroidered structure is a knit structure (describes utilizing a knit thermoplastic textile placed in areas requiring reinforcement, para. 0217, Manz).  
Regarding claim 14, the method of Manz as modified includes wherein the non- embroidered structure (knit from Manz, para. 0217) is an eyestay portion including one or more eyelets (reinforcing strip 150, including eyelets, para. 0037, Berend).  
Regarding claim 15, the method of Manz as modified includes wherein the tape segment includes an end attached adjacent to an eyestay portion (reinforcing strip 150 includes reinforcement portions 301 from the group 190 extending from 150 to the sole structure, para. 0063, Berend) .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2309498 to Cavalluzzo and JP07150409 to Namima are cited to show that additional layer application onto an embroidered layer is well-known in the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/PATRICK J. LYNCH/Examiner, Art Unit 3732    

/ALISSA L HOEY/Primary Examiner, Art Unit 3732